Exhibit 10.2(G)

YAHOO! INC.

1995 STOCK PLAN

(AS AMENDED AND RESTATED APRIL 24, 2007)

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of
                    , 2009 (the “Date of Grant”), is made by and between Yahoo!
Inc., a Delaware corporation (the “Company”), and                      (the
“Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units;

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Unit Award

(a) Grant of Restricted Stock Units. The Company hereby grants to the Grantee
                     Restricted Stock Units (the “Award”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

(a) Limitations on Rights Associated with Units. The Restricted Stock Units are
bookkeeping entries only. The Grantee shall have no rights as a stockholder of
the Company, no dividend rights and no voting rights with respect to the
Restricted Stock Units.

 

1



--------------------------------------------------------------------------------

(b) Restrictions. Restricted Stock Units and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, during the Restricted
Unit Period. Any attempt to dispose of any Restricted Stock Units in
contravention of the above restriction shall be null and void and without
effect.

(c) Lapse of Restrictions. Subject to Sections 2(e) through 2(g) below,
one-fourth (1/4) of the Restricted Stock Units shall vest and become
non-forfeitable upon each of the first, second, third and fourth anniversaries
of the Date of Grant. (The period commencing on the Date of Grant and ending on
the date the Restricted Stock Units vest is referred to as the “Restricted Unit
Period” as to those Restricted Stock Units.)

(d) Timing and Manner of Payment of Restricted Stock Units. As soon as
practicable after (and in no case more than seventy-four days after) the date
any Restricted Stock Units subject to the Award become non-forfeitable (the
“Payment Date”), such Restricted Stock Units shall be paid by the Company
delivering to the Grantee, a number of Shares equal to the number of Restricted
Stock Units that become non-forfeitable upon that Payment Date. The Company
shall issue the Shares either (i) in certificate form or (ii) in book entry
form, registered in the name of the Grantee. Delivery of any certificates will
be made to the Grantee’s last address reflected on the books of the Company and
its Subsidiaries unless the Company is otherwise instructed in writing. Neither
the Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units that are so paid. Notwithstanding anything herein to the contrary,
the Company shall have no obligation to issue Shares in payment of the
Restricted Stock Units unless such issuance and such payment shall comply with
all relevant provisions of law and the requirements of any Stock Exchange.

(e) Termination of Employment. Except as expressly provided in Section 2(g), in
the event of the termination of Grantee’s employment or service with the
Company, Parent or any Subsidiary for any reason prior to the lapsing of the
restrictions in accordance with Section 2(c) hereof with respect to any of the
Restricted Stock Units granted hereunder, such portion of the Restricted Stock
Units held by Grantee shall be automatically forfeited by the Grantee as of the
date of termination. Neither the Grantee nor any of the Grantee’s successors,
heirs, assigns or personal representatives shall have any rights or interests in
any Restricted Stock Units that are so forfeited.

(f) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may

 

2



--------------------------------------------------------------------------------

determine, in the exercise of its sole discretion in connection with a
transaction that constitutes a permissible distribution event under
Section 409A(a)(2)(v) of the Code, that in lieu of such assumption or
substitution, the Award shall be vested and non-forfeitable and any conditions
or restrictions on the Award shall lapse, as to all or any part of the Award,
including Restricted Stock Units as to which the Award would not otherwise be
non-forfeitable.

(g) Change in Control. The following provisions shall apply in the event of a
Change in Control (as such term is defined below) prior to the fourth
anniversary of the Date of Grant:

(i) In the event that, during the period of twelve (12) months following the
Change in Control, the Grantee’s employment is terminated by the Company, Parent
or any Subsidiary without Cause or by the Grantee for Good Reason (as such terms
are defined below), the Restricted Stock Units subject to the Award, to the
extent then outstanding and not vested, shall become fully vested as of the date
of such termination.

(ii) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates);

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

 

3



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, “Cause” shall mean termination of the
Grantee’s employment with the Company based upon the occurrence of one or more
of the following which, with respect to clauses (1), (2) and (3) below, if
curable, the Grantee has not cured within fourteen (14) days after the Grantee
receives written notice from the Company specifying with reasonable
particularity such occurrence: (1) the Grantee’s refusal or material failure to
perform the Grantee’s job duties and responsibilities (other than by reason of
the Grantee’s serious physical or mental illness, injury or medical condition);
(2) the Grantee’s failure or refusal to comply in any material respect with
material Company policies or lawful directives; (3) the Grantee’s material
breach of any contract or agreement between the Grantee and the Company
(including but not limited to any Employee Confidentiality and Assignment of
Inventions Agreement or similar agreement between Grantee and the Company), or
the Grantee’s material breach of any statutory duty, fiduciary duty or any other
obligation that the Grantee owes to the Company; (4) the Grantee’s commission of
an act of fraud, theft, embezzlement or other unlawful act against the Company
or involving its property or assets or the Grantee’s engaging in unprofessional,
unethical or other intentional acts that materially discredit the Company or are
materially detrimental to the reputation, character or standing of the Company;
or (5) the Grantee’s indictment or conviction or nolo contendre or guilty plea
with respect to any felony or crime of moral turpitude. Following notice and
cure as provided in the preceding sentence, upon any additional one-time
occurrence of one or more of the events enumerated in that sentence, the Company
may terminate the Grantee’s employment for Cause without notice and opportunity
to cure. However, should the Company choose to offer the Grantee another
opportunity to cure, it shall not be deemed a waiver of its rights under this
provision. For purposes of this definition, the term “Company” shall include a
Parent or any Subsidiary of the Company.

(iv) For purposes of this Agreement, “Good Reason” shall be deemed to exist only
if the Company shall fail to correct within 30 days after receipt of written
notice from the Grantee specifying in reasonable detail the reasons the Grantee
believes one of the following events or conditions has occurred (provided such
notice is delivered by the Grantee no later than 30 days after the initial
existence of the occurrence): (1) a material diminution of the Grantee’s then
current aggregate base salary and target bonus amount (other than reductions
that also affect other similarly situated employees) without the Grantee’s prior
written agreement; (2) the material diminution of the Grantee’s authority,
duties or responsibilities as an employee of the Company without the Grantee’s
prior written agreement (except that change in title or assignment to a new
supervisor by itself shall not constitute Good Reason); or (3) the relocation of
the Grantee’s position with the Company to a location that is greater than 50
miles from the Grantee’s current principal place of employment with the Company,
and that is also further from the Grantee’s principal place of residence,
without the Grantee’s prior written agreement, provided that in all events the
termination of the Grantee’s service with the Company shall not be treated as a
termination for “Good Reason” unless such termination occurs not more than six
(6) months following the initial existence of the occurrence of the event or
condition claimed to constitute “Good Reason.” For purposes of this definition,
the term “Company” shall include a Parent or any Subsidiary of the Company.

 

4



--------------------------------------------------------------------------------

(v) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

This grant of Restricted Stock Units shall not be subject to the acceleration of
vesting provisions of Section 2.5 of the Amended and Restated Yahoo! Inc. Change
in Control Severance Plan for Level I and Level II Employees.

(h) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the Restricted Stock Units having a
Fair Market Value equal to the taxes that the Company determines it or the
Employer is required to withhold under applicable tax laws with respect to the
Restricted Stock Units (with such withholding obligation determined based on any
applicable minimum statutory withholding rates). In the event the Company cannot
(under applicable legal, regulatory, listing or other requirements, or
otherwise) satisfy such tax withholding obligation in such method, the Company
may satisfy such withholding by any one or combination of the following methods:
(i) by requiring the Grantee to pay such amount in cash or check; (ii) by
deducting such amount out of any other compensation otherwise payable to the
Grantee; and/or (iii) by allowing the Grantee to surrender shares of Common
Stock of the Company which (a) in the case of shares initially acquired from the
Company (upon exercise of a stock option or otherwise), have been owned by the
Grantee for such period (if any) as may be required to avoid a charge to the
Company’s earnings, and (b) have a Fair Market Value on the date of surrender
equal to the amount required to be withheld. For these purposes, the Fair Market
Value of the Shares to be withheld or repurchased, as applicable, shall be
determined on the date that the amount of tax to be withheld is to be
determined.

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

 

5



--------------------------------------------------------------------------------

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(h) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the          day of                     , 2009.

 

YAHOO! INC. By:      Its:      [Insert Name]

Signature:     

Printed Name:     

Address:       

 

7